     Case 3:19-cr-00038-MMD-CLB Document 171 Filed 03/16/21 Page 1 of 4



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00038-MMD-CLB

7
                                      Plaintiff,                      ORDER
8             v.

9      EDWARD MONET KNIGHT,

10
                                   Defendant.
11

12

13           On August 1, 2019, a grand jury indicted Defendant Edward Monet Knight on two

14    counts of Interference with Commerce by Robbery, in violation of 18 U.S.C. § 1951, and

15    two counts of Use of a Firearm During and in Relation to a Crime of Violence, for two

16    armed robberies of local businesses. (ECF No. 14.) On October 10, 2020, the Court

17    partially granted Knight’s motion for access to jury selection records and materials. (ECF

18    No. 68.) On March 2, 2021, Knight filed a motion seeking clarification of the Court’s order

19    (ECF No. 68) with respect to the AO-12 form for the petit jury in his case and requested

20    the Court permit the Clerk of Court to disclose the AO-12 form. (ECF No. 127.)1 The Court

21    granted Knight’s motion and directed the Court Clerk of Court to provide the parties a

22    copy of the requested AO-12 form. (ECF No. 128.) Trial commenced on March 8, 2021.

23    (ECF No. 141.) The Court then denied Knight’s motion to dismiss indictment due to

24

25           1In    its prior order the Court directed the Clerk of Court to “provide general
      responsive information regarding the petit jury process . . . available to it now.” (ECF No.
26    68.) The Court found Knight’s “specific requests regarding the summoning of a petit jury
      for this case premature because a petit jury has not been summoned . . . [thus the] Clerk
27    of Court [was] therefore instructed to provide any responsive material currently available
      to it.” (Id.) The Court therefore denied the request “without prejudice” and advised that
28    Knight “may seek anything unavailable at this time again, in the future, provided it
      becomes available to the Clerk of Court.” (Id. at 7.)
     Case 3:19-cr-00038-MMD-CLB Document 171 Filed 03/16/21 Page 2 of 4



1     unconstitutionally invalid grand jury. (ECF Nos. 126; 155 (“March 11 Order”).) Before the

2     Court now is Knight’s motion to dismiss indictment due to unconstitutionally invalid petit

3     jury or, in the alternative, motion to stay proceedings. (ECF No. 140 (the “Motion”).) 2 On

4     March 15, 2021, the jury returned a verdict of guilty on all counts. (ECF No. 163.) The

5     Court now denies the Motion, incorporating by reference the findings in its March 11 Order

6     denying the motion to dismiss due to unconstitutionally invalid grand jury (ECF No. 126),

7     and as further explained below.

8            In this Motion, Knight raises essentially the same arguments as those raised in his

9     motion to dismiss indictment due to unconstitutionally invalid grand jury (ECF No. 114).

10    (ECF No. 140.) The Court incorporates by reference its prior recitation of the parties’

11    arguments from its March 11 Order. (ECF No. 126.) In short, Knight argues that the

12    current Jury Selection Plan systematically underrepresents Black, male, Hispanic or

13    Latino, and Native American or Native Alaskan eligible jurors in violation of the Fifth

14    Amendment’s      equal   protection    clause,    Sixth   Amendment’s     fair   cross-section

15    requirement, and the Jury Selection and Service Act (“JSSA”), necessitating dismissal of

16    his indictment, or in the alternative, a stay of the proceedings until the Jury Selection Plan

17    and its data is compliant. (Id.) The Court briefly addresses one new argument raised by

18    Knight, but finds it unpersuasive, and denies the Motion in its entirety for the same

19    reasons provided in the March 11 Order. (ECF No. 126.)3

20           Knight raises one additional argument in his Motion and argues that use of the AO-

21    12 form, which he argues does not provide enough demographic information, prevents

22    him from mounting a full challenge because “this data is the only way a defendant can

23    mount any sort of composition challenge,” and therefore violates his due process rights.

24
             2The  Court established a shortened briefing schedule, anticipating conclusion of
25    trial by March 18, 2021. (ECF No. 141 (setting March 12, 2021 for the response to be
      filed and March 17, 2021 for the reply).) The government filed a timely response. (ECF
26    No. 159.) Knight filed a timely reply. (ECF No. 170.)
27           3In     its March 11 Order, the Court found Knight’s JSSA claim untimely, but ultimately
      denied the claim on its merits. (Id.) Here, the Court finds Knight’s JSSA claim timely, but
28    it still fails on its merits for the same reasons addressed in the March 11 Order. (Id.)
                                                    2
     Case 3:19-cr-00038-MMD-CLB Document 171 Filed 03/16/21 Page 3 of 4



1     (ECF No. 140 at 14-15.)4 Knight further argues that a lack of demographic data violates

2     the JSSA because defendants are given “essentially an unqualified right to inspect jury

3     lists” and without enough demographic information, there is nothing to inspect or allow

4     him to determine if the jury makes up a fair cross-section of the community. (Id. at 15

5     (citing Test v. U.S., 420 U.S. 28, 30 (1975)).)

6            The Court finds that Knight failed to sufficiently demonstrate how use of the AO-

7     12 form violates his due process rights or the JSSA. While Knight points to other areas of

8     the law where there is a duty to provide enough information sufficient for a defendant to

9     mount a defense, he additionally and correctly notes that there is “no caselaw examining

10    the Court’s duties in relation to gathering demographic data.” (ECF No. 140 at 14.)

11    Further, the court in United States v. Smith found:

12
             Even assuming that there is inadequate information on the AO-12 forms
13           about the demographics of the registered voters in each division, this would
14           not establish a constitutional or statutory violation, particularly as it is
             undisputed that the district has submitted the AO-12 report on the form and
15           in the manner required by the Judicial Conference.

16

17    457 F. Supp. 3d 734, 737 (D. Alaska 2020). The Court similarly finds that even if there

18    were inadequate information on the AO-12 form, it does not establish a constitutional or

19    statutory violation. The Motion is therefore denied.

20    ///

21    ///

22    ///

23    ///

24    ///

25           4Specifically,he argues that relying on the demographic information provided in
26    the AO-12 form is problematic because it fails to provide data on certain distinct groups,
      for example Middle Eastern citizens which are not included in a separate category, thus
27    making it unclear if Middle Eastern jurors are White, Asian, Other, or Unknown. (Id. at
      15.)
28

                                                   3
     Case 3:19-cr-00038-MMD-CLB Document 171 Filed 03/16/21 Page 4 of 4



1            The Court notes that the parties made several arguments and cited to several

2     cases not discussed above. The Court has reviewed these arguments and cases and

3     determines that they do not warrant discussion as they do not affect the outcome of the

4     issues before the Court.

5            It is therefore ordered that Knight’s motion to dismiss indictment due to

6     unconstitutionally invalid petit jury or, in the alternative, motion to stay proceedings (ECF

7     No. 140) is denied.

8            DATED THIS 16th Day of March 2021.

9

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   4
